          Case 4:19-cv-05206-JST Document 59 Filed 01/27/20 Page 1 of 5




 1   JEAN E. WILLIAMS,
     Deputy Assistant Attorney General
 2
     SETH M. BARSKY, Section Chief
 3   MEREDITH L. FLAX, Assistant Chief
     COBY HOWELL, Senior Trial Attorney
 4
     MICHAEL R. EITEL, Senior Trial Attorney
 5   U.S. Department of Justice
     Environment & Natural Resources Division
 6   Wildlife & Marine Resources Section
 7   1000 S.W. Third Avenue
     Portland, OR 97204
 8   Phone: (503) 727-1023
 9   Fax: (503) 727-1117
     Email: coby.howell@usdoj.gov
10

11   Attorneys for Federal Defendants

12
                     IN THE UNITED STATES DISTRICT COURT
13             FOR THE NORTHERN DISTRICT OF CALIFORNIA (Oakland)
14

15

16    CENTER FOR BIOLOGICAL
      DIVERSITY, ET AL.,
17                                                  Case. No. 4:19-cv-05206-JST
18                        Plaintiffs,               STIPULATED ADMINISTRATIVE
                                                    MOTION TO EXCEED PAGE
19                               vs.                LIMITATIONS
20
      DAVID BERNHARDT, ET AL.,
21
                          Federal Defendants.
22

23

24
           Pursuant to Local Civil Rules 7-11 and 7-12, the parties stipulate to allow
25
     Federal Defendants to file a reply brief in support of their motion to dismiss that
26

27   exceeds the page limit provided in Local Civil Rule 7-3(c) by no more than ten (10)

28   additional pages for the following reasons:

                                                1
          Case 4:19-cv-05206-JST Document 59 Filed 01/27/20 Page 2 of 5




 1          1. This Court has related three cases that challenge the U.S. Fish and
 2
     Wildlife Service (“FWS”) and National Marine Fisheries Service (“NMFS”)
 3
     regulations implementing the Endangered Species Act (“ESA”): Center for Biological
 4

 5   Diversity v. Bernhardt, 19-cv-5206 (N.D. Cal. Aug. 21, 2019); California v.
 6   Bernhardt, 19-cv-6013 (N.D. Cal., Sept. 25, 2019); Animal Legal Def. Fund v.
 7
     Bernhardt, 19-cv-06812 (N.D. Cal., Oct. 21, 2019).
 8

 9          2.   On January 7, 2020, Plaintiffs in the three related cases filed separate
10
     oppositions to Federal Defendants’ motions to dismiss, and in some cases attached
11

12   dozens of declarations. ECF 46 (California Motion); ECF 33 (Center Motion); ECF

13   21 (Animal Legal Def. Fund Motion); ECF 41-1, 48-24 (Center’s Declarations); ECF
14
     39-1, 39-5 (Animal Legal Def. Fund’s Declarations).
15

16          3. Instead of filing three reply briefs, which could total 45 pages under Local
17
     Civil Rule 7-3(c), Federal Defendants seek to consolidate their arguments into one
18
     reply brief for all three cases.
19

20
            4. In order to address all three oppositions in one consolidated reply brief,
21
     the parties stipulate to allowing Federal Defendants ten (10) additional pages than
22

23   otherwise provided under the Local Rule for a total of no more than 25 pages.

24

25

26   DATED: January 22, 2020.
27
                                             Respectfully submitted,
28


                                                2
     Case 4:19-cv-05206-JST Document 59 Filed 01/27/20 Page 3 of 5




 1                                 JEAN E. WILLIAMS,
                                   Deputy Assistant Attorney General
 2
                                   SETH M. BARSKY, Chief
 3                                 MEREDITH L. FLAX, Assistant Chief
 4
                                   /s/ Coby Howell.
 5                                 COBY HOWELL, Senior Trial Attorney
                                   U.S. Department of Justice
 6                                 Environment & Natural Resources Division
 7                                 Wildlife & Marine Resources Section
                                   MICHAEL R. EITEL, Senior Trial Attorney
 8                                 U.S. Department of Justice
 9                                 Environment & Natural Resources Division
                                   Wildlife & Marine Resources Section
10                                 1000 S.W. Third Avenue
11                                 Portland, OR 97204
                                   Phone: (503) 727-1023
12                                 Fax: (503) 727-1117
                                   Email: coby.howell@usdoj.gov
13

14                                 Attorneys for Federal Defendants
15
                                   By permission: /s/ Kristen Boyles
16                                 KRISTEN L. BOYLES (CSBA # 158450)
                                   PAULO PALUGOD (NYBA # 5047964)
17                                 [Admitted Pro Hac Vice]
18                                 Earthjustice
                                   705 Second Avenue, Suite 203
19                                 Seattle, WA 98104
20                                 Ph: (206) 343-7340 | Fax: (206) 343-1526
                                   kboyles@earthjustice.org
21                                 ppalugod@earthjustice.org
22
                                   ANDREA A. TREECE (CSBA # 237639)
23                                 Earthjustice
                                   50 California Street, Suite 500
24
                                   San Francisco, CA 94111
25                                 Ph: (415) 217-2089 | Fax: (415) 217-2040
                                   atreece@earthjustice.org
26

27                                 Attorneys for Plaintiffs
28


                                     3
          Case 4:19-cv-05206-JST Document 59 Filed 01/27/20 Page 4 of 5




 1   * In compliance with Civil Local Rule 5-1(i), the filer of this document attests that
 2
     all signatories listed have concurred in the filing of this document.
 3

 4

 5                                   [PROPOSED] ORDER
 6   PURSUANT TO STIPULATION, IT IS SO ORDERED,
 7

 8
            January 27, 2020
     Dated____________________________:
 9

10

11
                                      ____________________________________________
12
                                      The Honorable Jon S. Tigar
13

14                                    U.S. District Court Judge
15

16

17

18                              CERTIFICATE OF SERVICE

19        I hereby certify that I electronically filed the foregoing with the Clerk of the
20   Court using the CM/ECF system, which will send notification of such to the
     attorneys of record.
21

22

23

24
                                        /s/ Coby Howell
25                                      COBY HOWELL, Senior Attorney
26

27

28


                                                4
     Case 4:19-cv-05206-JST Document 59 Filed 01/27/20 Page 5 of 5




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                     5
